DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7, 8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 2017/0338522) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810).
Regarding claims 1, 4, 11, 12, and 15-17,
	HU teaches a method of making an anode that includes an interface layer [0083]. The anode material can be silicon [0012]. The interface layer is an aluminum oxide layer made by ALD [0083]. ALD is performed in a reaction chamber (first reaction chamber). The alumina (aluminum oxide) is lithiated and protects he decomposition of the underlying anode material [0083]. 
	The reference teaches lithiation of an alumina layer covering an anode material such as silicon. The reference does not teach performing the lithiation in a reaction chamber. However, DUDNEY teaches that when lithiating anode material such as silicon, lithiation by thermal evaporation is a known technique [0036]. When using the thermal evaporation technique, the morphology of the anode material is maintained [0036]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to lithiated the anode material of HU using lithiating techniques known in the art including thermal evaporation which can preserve morphology. 
	The thermal evaporation technique is considered to be performed in a reaction chamber (second reaction chamber).
The references do not expressly teach a single reactor that incorporates a first and second reaction chamber. However, combination/cluster tools are well known in the [0313]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate the aluminum oxide deposition and lithiating deposition into a single apparatus such as a cluster tool as described in VISCO because it provides significant fabrication advantages. The cluster tool in VISCO allows for a single substrate to continuously move from one deposition chamber to another in a single processing from start to finish.
Regarding claims 2, 3, 13 and 14,
	As described above, HU teaches using an alumina (aluminum oxide) interfacing layer for silicon anode material to protect from degradation due to lithiation.
Regarding claims 7 and 18,
	VISCO teaches the evaporator is under vacuum [0040] and the ALD chamber is part of the single tool [0314]. Accordingly, the cluster tool in VISCO is a vacuum chamber and defines a first and second reaction chamber. 
Regarding claims 8 and 19,
	HU teaches the ALD layer of aluminum oxide is ultrathin (1-2nm) which falls within the claimed range [0031]. 
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 2017/0338522) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810) further in view of SERSHEN et al. (US 2012/0141676); claim 6 is evidenced by PATOLSKY et al. (US 2020/0358083).
Regarding claim 5,	
	HU teaches depositing aluminum oxide by ALD but does not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus.
Regarding claim 6,
	One of ordinary skill would readily recognize that ALD is performed by alternating precursors gases that react with one another to form coatings on a surface. PATOLSKY is provided as evidence to show how precursor gases are used to deposit alumina onto silicon in Fig. 9.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 2017/0338522) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810) further in view of CHAE et al. (US 2019/0372096).
Regarding claim 9,
	The references teach making a lithiated electrode but do not teach the thickness of the lithium deposited. CHAE similarly teaches making an electrode comprising silicon [0076]-[0077]. At the time of filing the invention it would have been prima facie obvious to deposit the lithiating material of HU at a thickness of 5µm as a known thickness for making an anode for a lithium secondary battery. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (US 2017/0338522) in view of DUDNEY et al. (US 2016/0218351) and VISCO et al. (US 2019/0237810) further in view of BREVNOV et al. (US 2021/0218032).
Regarding claims 10 and 20,
	The prior art teaching performing the claimed oxide deposition and lithiation but does not teach a roll to roll processing. However, BREVNOV teaches a method of arranging a series of deposition chambers in a roll to roll process as shown in Fig. 5. One of the chambers can deposit material by ALD [0026] while another chamber can deposit a lithium material [0031]. The continuous processing of the roll-to-roll process in BREVNOV increases throughput compared to a batch process in a typical cluster tool. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the process of modified HU in a roll to roll process instead of a batch process because making a batch process continuous is considered prima facie obvious, MPEP 2144.04.V.E. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712